DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 6-16 and 39-31 in the reply filed on 07/05/2022 is acknowledged.  The traversal is on the ground(s) that Sostek fails to disclose wherein the mandrel and branched graft is removed from the internal electrical field collector.  This is not found persuasive because Sostek explicitly discloses “[i]n some embodiments … the conductive structural element is retained within the scaffold (unlike a mandrel that is removed after the scaffold is formed on the mandrel via electrospinning)” (para 0063). It is the Examiner’s position that this disclosure, specifically the use of “[i]n some embodiments” and the comparison to a removable mandrel, would also disclose to a person having ordinary skill the use of a removable scaffold.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/05/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “articulating feature” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-16 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claims 6:
Claim 6 recites the limitations “providing a continuous, branched mandrel” in line 2 and “positioning the unbranched or branching mandrel” in line 6. It is unclear how a “continuous, branched mandrel” can be “unbranched or branching.” For the purposes of examination the limitation “positioning the unbranched or branching mandrel” is interpreted as -positioning the branched mandrel.”
Claims 7-16 and 29-31 are rejected as depending from an indefinite claim.

In reference to claim 7:
Claim 7 recites the limitation “activating at least one articulating feature” in line 2. As discussed above, the “articulating feature” has been interpreted under 35 U.S.C. §112(f). However, there is no description of the structure of an “articulating feature” present in the application as filed. As such, claim 7 fails to particularly point out and distinctly claim the subject matter. For the purposes of examination, the limitation “an articulating feature” is interpreted as a structure capable of bending or flexing.
Claims 8-12 are rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 13, 16, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sostek (US20140141152).

In reference to claim 6:
Sostek discloses a method of making a branching graft (abstract; Fig. 5A-5D), the method comprising:
providing a continuous, branched mandrel, wherein the branching mandrel comprises a first mandrel tubular shape that defines a first mandrel lumen extending along a first mandrel axis, and a second mandrel tube that defines a second mandrel lumen extending along a second mandrel axis, wherein the first mandrel axis creates an angle with the second mandrel axis (Fig. 5A),
positioning the unbranched or branching  mandrel on an elongated internal electrical field collector such that the internal electrical field collector extends through the primary (i.e., largest or longest object, i.e., the object with the primary axis for spinning) mandrel lumen (para 0063)(it is the Examiner’s position that the use of “in some embodiments” and a specific reference to “unlike a mandrel that is removed” would disclose to one of skill in the art that a removable mandrel is acceptable)
bending the internal electrical field collector away from a longitudinal axis extending through the first end of the electrical field collector and the second end of the electrical field collector, thereby rotating the unbranched or branched mandrel about the first mandrel axis and the second mandrel axis (para 0070, claim 31)(the fibers may be exposed to repeated flexing would require a flexible mandrel and core collector),
coating the unbranched or branched mandrel in densely tangled fibers while rotating the internal electrical field collector about the longitudinal axis, thereby forming a branching graft around the branched mandrel (para 0070, Figs. 5C-5D), and
removing the branched mandrel and the branched graft from the internal electrical field collector (para 0063).

In reference to claim 13:
In addition to the discussion of claim 6, above, Sostek further discloses coating the mandrel in densely tangled to fully organized weave of fibers further comprises depositing the fibers by an electrospinning process (para 0057).

In reference to claim 16:
In addition to the discussion of claim 6, above, Sostek further discloses wherein the method further comprises removing the bifurcated mandrel from the formed unbranched or branching graft (para 0090).

In reference to claim 29:
In addition to the discussion of claim 6, above, Sostek further discloses wherein the branching graft comprises a tubular tract (para 0059).

In reference to claim 30:
In addition to the discussion of claim 29, above, Sostek further discloses wherein said tubular tract comprises the digestive tract, oropharyngeal tract (paras 0059, 0062).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sostek.

In reference to claim 7:
In addition to the discussion of claim 6, above, Sostek further discloses wherein the fibers may be subjected to extending and/or compressing during synthesis (para 0070). Sostek does not explicitly disclose wherein bending the internal electrical field collector comprises activating at least one articulating feature on the internal electrical field collector. However, the Examiner has interpreted “exercised (e.g., exposed to repeated flexing…during synthesis of a scaffold component” (Sostek para 0070) as disclosing wherein the fibers are flexed during deposition. Furthermore, in order to accomplish the flexing during deposition it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to activate an articulating feature on the internal field collector in order to flex the scaffold and impart a desired flexibility or other structural property to the material (para 0070).

In reference to claim 8:
In addition to the discussion of claim 7, above, Sostek further discloses wherein the fibers may be subjected to extending and/or compressing during synthesis (para 0070). Sostek does not explicitly disclose wherein bending the internal electrical field collector comprises compressing or stretching the internal electrical field collector along the main or a branch's longitudinal axis. However, it would have been apparent to a person having ordinary skill in the art that stretching and/or compressing of the mandrel, field collector, or both is required in order to stretch and/or compress the fibers during synthesis. It would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. compressing/stretching the mandrel, field collector, or both, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.

In reference to claim 9:
In addition to the discussion of claim 7, above, Sostek further discloses wherein the fibers may be subjected to extending and/or compressing during synthesis (para 0070). Sostek does not explicitly disclose wherein the length of the internal electrical field collector changes along the longitudinal or a branch's axis. However, it would have been apparent to a person having ordinary skill in the art that stretching and/or compressing of the mandrel, field collector, or both (e.g. the length of the internal field collector changes along the longitudinal or a branch’s axis) is required in order to stretch and/or compress the fibers during synthesis. It would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. compressing/stretching the mandrel, field collector, or both, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.

In reference to claim 10:
In addition to the discussion of claim 7, above, Sostek further discloses wherein the fibers may be subjected to extending and/or compressing during synthesis (para 0070). Sostek does not explicitly disclose bending the internal electrical field collector comprises translating the internal electrical field collector along a transverse axis extending perpendicular to the longitudinal axis (claim 10) or wherein the length of the internal electrical field collector changes along the transverse axis (claim 11). However, it would have been apparent to a person having ordinary skill in the art that translating along a transvers axis extending perpendicular to the longitudinal axis of the mandrel, field collector, or both (e.g. the length of the internal field collector changes along the longitudinal or a branch’s axis) is required in order to perform “repeated flexing, twisting, extending, and/or compressing” of the fibers during synthesis (para 0070). Furthermore, accomplishing the repeated flexing would require the length along the transverse axis to change. It would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. compressing/stretching the mandrel, field collector, or both, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.

In reference to claim 12:
In addition to the discussion of claim 7, above, Sostek further discloses wherein the fibers may be subjected to extending and/or compressing during synthesis (para 0070). Sostek does not explicitly wherein bending the internal electrical field collector comprises compressing the internal electrical field collector along a longitudinal axis and translating the internal electrical field collector along a transverse axis (para 0070, in order to flex the fibers the internal field collector will translate along a transvers axis extending perpendicular to the longitudinal axis). However, it would have been apparent to a person having ordinary skill in the art that compressing the internal electrical field collector along a longitudinal axis and translating the internal electrical field collector along a transverse as is of the mandrel, field collector, or both (e.g. the length of the internal field collector changes along the longitudinal or a branch’s axis) is required in order to perform “repeated flexing, twisting, extending, and/or compressing” of the fibers during synthesis (para 0070). Furthermore, accomplishing the repeated flexing would require the length along the transverse axis to change. It would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. compressing the mandrel, field collector, or both, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.

In reference to claim 14:
In addition to the discussion of claim 1, above, Sostek further discloses wherein the first mandrel axis and the second mandrel axis meet at a reference point (Figs. 5A-5B). Sostek further discloses that the size and density of the polymer fibers, the extend of fiber alignment, and other physical characteristics can be impacted by factors including the distance between the nozzle and the target surface and the relative movement (e.g., distance and/or speed) between the nozzle and the target. Sostek does not explicitly disclose wherein the method further comprises aligning the origin of an electrospinning nozzle to the reference point. However, as the diameter of the of the mandrel is a known quantity, using a distance to another known point within the mandrel will have an equivalent effect (for example, if a distance from the surface is X, the distance from the axis would be X+R where R is the radius of the mandrel). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to align the nozzle based on the internal axis because doing so requires a mere change in the mathematical formula used for the calculation.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sostek as applied to claim 6, above, and further in view of Krieger (US20180245243).
In addition to the discussion of claim 6, above, Sostek fails to disclose wherein the method further comprises 3D printing the bifurcated mandrel prior to positioning the unbranched or branching mandrel on an elongated internal electrical field collector. However, this is taught by Krieger. Krieger teaches a method for generating an electrospun fiber medical implant (abstract). Krieger further discloses 3D printing an electrospinning mandrel in order to obtain a customized mandrel (para 0045) which expedites the corrective surgical procedure and improves the quality and safety of vascular graft implants (para 0055). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Sostek with the mandrel 3D printing of Krieger in order to obtain a method which expedites the corrective surgical procedure and improves the quality and safety of vascular graft implants.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sostek as applied to claim 29, above, and further in view of Janikowski (US20070131235).
In addition to claim 29, above, Sostek does not disclose wherein the branching graft comprises a machine tubular structure for engine. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Janikowski discloses that it is known to form tubular articles for engines using mandrel based electrospinning (paras 0003, 0024; Fig. 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date to utilize the method of Sostek to manufacture a tubular structure of an engine because it is known in the prior art to use mandrel based electrospinning for manufacturing such structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742